UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MAURICE WILSON IGUADE,                    
                            Petitioner,
                  v.                              No. 03-1070
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A92-005-771)

                       Submitted: July 31, 2003

                       Decided: October 28, 2003

    Before LUTTIG, NIEMEYER, and SHEDD, Circuit Judges.



Petition dismissed by unpublished per curiam opinion.


                              COUNSEL

Thomas A. Elliott, Fabienne Chatain, ELLIOT & MAYOCK, Wash-
ington, D.C., for Petitioner. Robert D. McCallum, Jr., Assistant Attor-
ney General, Mary Jane Candaux, Senior Litigation Counsel, Audrey
B. Hemesath, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        IGUADE v. ASHCROFT
                             OPINION

PER CURIAM:

   Maurice Wilson Iguade, a native and citizen of Nigeria, petitions
for review of an order of the Board of Immigration Appeals (Board)
finding him ineligible for relief from removal. Iguade entered the
United States at an unknown place and time and on September 13,
1990, was granted lawful permanent resident status. On April 20,
1995, Iguade was convicted of mail fraud and aiding and abetting
mail fraud in the United States District Court for the District of
Columbia. Following the issuance of a Notice to Appear charging him
with removability from the United States, Iguade appeared before an
Immigration Judge (IJ) and admitted the factual allegations against
him, including the fact that he was an alien and had been convicted
of an aggravated felony.

   Iguade, however, contests his removability, arguing that he was
never "admitted" to the United States and was therefore not remov-
able by virtue of his aggravated felony conviction because such con-
viction must occur "at any time after admission" to the United States.
8 U.S.C. § 1227(a)(2)(A)(iii) (2000). Iguade insists that he was never
admitted because there is no evidence in the record that he lawfully
entered this country after inspection and authorization by an immigra-
tion officer. See 8 U.S.C. § 1101(a)(13)(A) (2000). Because he claims
he is not removable due to his conviction, Iguade contends that immi-
gration provisions precluding judicial review of final orders of
removal of certain criminal aliens do not apply to him and that he thus
may press his claim in this court. See 8 U.S.C. § 1252(a)(2)(C)
(2000); 8 U.S.C. § 1227(a)(2)(A)(iii). Thus, Iguade asserts that the
nature of his claim permits judicial review.

   We indeed retain jurisdiction to determine whether the jurisdic-
tional facts precluding review are present in a particular case. See
Lewis v. INS, 194 F.3d 539, 541-42 (4th Cir. 1999). However, we
conclude that Iguade’s claim disputing his removability is without
merit. See Ocampo-Duran v. Ashcroft, 254 F.3d 1133, 1134-35 (9th
Cir. 2001); In re Rosas, 22 I. & N. Dec. 616 (BIA 1999).

   As the facts precluding review are indeed present here, we grant
the Attorney General’s motion to dismiss the petition for review for
                         IGUADE v. ASHCROFT                         3
lack of jurisdiction. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                              PETITION DISMISSED